Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
The amendment filed 03/24/2022 has been entered.  As directed, claims 1-16 and 19 have been amended, no claims added. Thus claims 1-19 remain pending in the application.  Applicant’s amendments to the claims have overcome objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/24/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1,5-7,12,19 have a limitation “stiffening means” and in the specification page.3 disclosed “stiffening means can be a rib or web radially protruding from the wall of the tubular-shaped coupling element.  The rib structure may preferably not extend along the whole length of the coupling element but may be only provided at certain portions. Specifically, the rib structure is broken in the area of said one or more flexible sections. Thereby, the stability of the coupling element can be increased in certain sections. According to preferred embodiments, said rib structure extends in flow direction along the coupling element. Preferably, the rib structure may comprise a single rib which extends along the coupling element. According to preferred embodiments, said rib structure may extend downwardly from said coupling element. Preferably, the rib structure may comprise a rib which is arranged in a vertical or essentially a vertical oriented plane. Thereby, the rib structure provides one or more support portions by which the coupling element is supported. Preferably, the coupling element rests on the liquid receiving entity by means of said rib structure. So, the rib structure does not only provide a stabilizing effect but also bases the coupling element at a supporting surface”. Therefore, “stiffening means” is being interpreted as rib provide reinforcements can increase rigidity or provide an inclination, Correct limitation if there is different meaning of the stiffening means.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing portion” in claim 8, 9, “mounting portion” in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “fixing portion” in claim 8,9 is being interpreted as radially protrudes from the coupling element rest against a corresponding mounting portion of the household appliance after the assembling process, and provides a stop or seal when abutting against the mounting portion after restoring into its original shape (U-shape) in specification page.5.

The “mounting portion” in claim 8 is being interpreted as a panel which comprises a wall or panel having an opening for providing a passage for the coupling element, collar and fixing portion abutting against the mounting portion in specification page.5-6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


                                                Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5,10,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487 in view of Sumner 10822780.

Park teaches:
1.(Currently amended) A household appliance (abstract; oven) comprising a liquid receiving entity for storing liquid (fig.2,50; storage container), a liquid port (fig.2,24; slider in an opening port) for supplying liquid to the liquid receiving entity and a coupling element adapted to provide a liquid connection between the liquid receiving entity and the liquid port, the coupling element comprising a U-shaped or essentially U-shaped segment (fig.3, 91; see figure 3 below where the examiner labeled originally not labeled U-shaped or essentially U-shaped segment) having a first leg portion (see figure 3 below where the examiner labeled originally not labeled first leg portion), a second leg portion (see figure 3 below where the examiner labeled originally not labeled second leg portion) and a curved portion (see figure 3 below where the examiner labeled originally not labeled curved portion) connecting the first and the second leg portions, wherein said segment comprises at least one flexible section (fig.3, 91;col.5, line 13-17; synthetic resin or rubber, for example which is easily bent and does not undergo deformation in shape by repeated movement).  

    PNG
    media_image1.png
    1037
    991
    media_image1.png
    Greyscale


8. (Currently amended) The household appliance according to claim 1, wherein the coupling element comprises a fixing portion adapted to interact with a corresponding mounting portion of the household appliance (see figure 2 below where the examiner labeled originally not labeled fixing portion and mounting portion).  

9. (Currently amended) The household appliance according to claim 8, wherein the fixing portion radially protrudes from a leg portion of the coupling element (see figure 2 below where the examiner labeled originally not labeled fixing portion; slider as part of first leg portion has a protrusion stop at the mounting portion ).  

    PNG
    media_image2.png
    996
    715
    media_image2.png
    Greyscale



12. (Currently amended) The household appliance according to claim 1, wherein the at least one flexible section is adapted to provide a hinge portion (see figure 3 above where the examiner labeled originally not labeled hinge portion; in this case, hinge portion defining a certain deformation pattern, it can be deformed during the assembly process without occurrence of any kinks or sharp bends; Park teaches the flexible water supply tube can be deformed as hinge portion (see examiner annotated) without any kinks or sharp bends during withdraw and insert slider; therefore, the similar apparatus teach the similar results).  

13. (Currently amended) The household appliance according to claim 1, wherein the coupling element is adapted to recover into a predetermined shape after deformation (see figure 3 above where the examiner labeled originally not labeled curved portion; the curved water supply tube deforms to straight tube when the slider is withdrawn in a forward direction of the main body or deforms to curved shape when the slider is inserted in an inward direction of the main body as recover into a predetermined shape as curved shape after deformation) .  

14. (Currently amended) The household appliance according to claim 1, wherein the liquid receiving entity is a liquid tank (fig.3,50).  

15. (Currently amended) The household appliance according to claim 1, being configured as a steam oven (abstract; col.1, line 21-22).  

Park teaches the invention as discussed above, but is silent on stiffening.

Sumner teaches:
1. at least one said leg portion comprises stiffening means for stiffening the at least one said leg portion (Col.5, 6-14; annular rings provide a rib has reinforcing structure; for one said leg portion, see Park; in combination of Park in view of Sumner teaches annular rings provide reinforcement  to leg portion).

2. (Currently amended) The household appliance according to claim 1, wherein said stiffening means comprise a rib structure (Col.5, 6-14; annular rings as rib).  

3. (Currently amended) The household appliance according to claim 2, wherein said rib structure extends in a flow direction along the coupling element (Col.5, 6-14; fig.5, annular rings).

4. (Currently amended) The household appliance according to claim 2, wherein said rib structure extends downwardly from said coupling element (Col.5, 6-14; annular rings; annular is defined as all around the pipe. Therefore, it extends downwardly as well).  

5. (Currently amended) The household appliance according to claim 1, wherein said stiffening means are adapted to define portions with increased rigidity (Col.5, 6-14; reinforcing structure as annular rings).  

10. (Currently amended) The household appliance according to claim 1, wherein the curved portion comprises a rib structure for increased rigidity of the curved portion (Col.5, 6-14; annular rings).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park by using annular ring as taught by Sumner in order to providing a reinforcing structure as rib, thereby increase rigidity of leg portion of water supply tube. Note: Park discloses the water supply flexible tube is frequently moved along with the slider while the slider is withdrawn in a forward direction of the main body or inserted in an inward direction of the main body, the tube will be fossilized or damaged by reciprocating motion, thereby annual ring provides a reinforcement that helping tube to avoid undesired deformation and increasing the rigidity for portion of tube, such as straight part of first and second leg portion, and not curved part of curved portion to having longer usage life.

12. said stiffening means specify portions with increased rigidity thereby defining a specific deformation pattern when deforming the coupling element (Col.5, 6-14; reinforcing structure as annular rings; note: in combination of Park in view of Sumner disclose annular ring for straight part of first and second water supply tube increase rigidity that do not need to deformation which is defining a specific deformation pattern as the hinge part that annotate by examiner in fig.3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park by using annular ring as taught by Sumner in order to providing a reinforcement structure as rib to the portions for first and second water supply tube, thereby increase rigidity of first and second leg portion of water supply tube (no deformation part of first and second water supply legs), thereby the flexible tube only bent at hinge portion as specific deformation pattern. The water supply flexible tube is frequently moved along with the slider while the slider is withdrawn in a forward direction of the main body or inserted in an inward direction of the main body, the tube will be fossilized or damaged by reciprocating motion, thereby annual ring provides a reinforcement structure to first and second water supply legs that helping tube (no need to bent or deflect part) to avoid undesired deformation and increasing the rigidity for portion of tube to having longer usage life. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487 in view of Sumner 10822780 in further view of Suzuki US 8875547.

Park in view of Sumner teaches the invention as discussed above, but is silent on connection portion adapted to fix the coupling element at an upper surface of the liquid receiving entity.

Suzuki teaches:
11. (Currently amended) The household appliance according to claim 1, wherein the coupling element comprises one or more connection portions adapted to fix the coupling element at an upper surface of the liquid receiving entity (fig.3, 4; water tank; see figure 3 below where the examiner labeled originally not labeled connection portion, for coupling element, see Park; in view of Park in view of Sumner in further view of Suzuki teaches coupling element have fixed by fixator on the upper surface of water tank).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Park in view of Sumner water tank with Suzuki water tank, because the substitution of one known element for another would have yielded predictable results of flowing water into water tank. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park in view of Sumner by using fixator as taught by Suzuki in order to fixing the legs of water supply tube (i.e., the part of first and second legs no need to deflect or bent) on the upper surface of water tank to avoid any undesired movement or bent, thereby increase water supply tube stability and lifespan. 

    PNG
    media_image3.png
    981
    1124
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103

Claim 1,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487 in view of Cox 9211847.
Park teaches:
1.(Currently amended) A household appliance (abstract; oven) comprising a liquid receiving entity for storing liquid (fig.2,50; storage container), a liquid port (fig.2,24; slider in an opening port) for supplying liquid to the liquid receiving entity and a coupling element adapted to provide a liquid connection between the liquid receiving entity and the liquid port, the coupling element comprising a U-shaped or essentially U-shaped segment (fig.3, 91; see figure 3 below where the examiner labeled originally not labeled U-shaped or essentially U-shaped segment) having a first leg portion (see figure 3 below where the examiner labeled originally not labeled first leg portion), a second leg portion (see figure 3 below where the examiner labeled originally not labeled second leg portion) and a curved portion (see figure 3 below where the examiner labeled originally not labeled curved portion) connecting the first and the second leg portions, wherein said segment comprises at least one flexible section (fig.3, 91; col.5, line 13-17; synthetic resin or rubber, for example which is easily bent and does not undergo deformation in shape by repeated movement).  Regarding claim 1, Park teaches everything but the stiffening means for inclination.
Park teaches the invention as discussed above, but is silent on stiffening.
Cox teaches:
1, at least one said leg portion comprises stiffening means for stiffening the at least one said leg portion (fig.1, 16,18; for one said leg portion, see Park; in combination of Park in view of Cox teaches at least one said leg portion comprise rib for support the at least one said water supply tube portion with inclination). 
6. (Currently amended) The household appliance according to claim 1, wherein said stiffening means are adapted to define a predetermined inclination of the coupling element (fig.4, △)  with respect to a horizontal plane (see Park, the top of oven have water supply tube seat on it as a horizontal plane).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park by using inclined rib as taught by Cox in order to providing an inclined slope that smooth water flow to water tank and avoiding water residual. Note: park disclosed a water tube connects between water inlet port and water tank; However, the first leg as examiner annotated above has inclined slope respect to a horizontal plane which is need a rib as reinforcement to support the at least part of bottom of first leg and provide inclined slope to ensure the water flow smoothly to the water tank. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487 in view of Cox 9211847 in further view of Suzuki US 8875547.

Park in view of Cox teaches the invention as discussed above, but is silent on coupling element is adapted to rest on the liquid receiving entity via the stiffening means.

Suzuki teaches:
7. (Currently amended) The household appliance according to claim 1, wherein the coupling element is adapted to rest on the liquid receiving entity via the stiffening means, wherein said stiffening means ensure a predetermined angle of inclination of the coupling element with respect to an upper surface of the liquid receiving entity (fig.3,4,24; water pipe(24) rest on the water tank(4), for stiffening means, see Park in view of Cox; in combination of Park in view of Cox in further view of Suzuki teaches, flexible water supply tube rest on the water tank via inclined rib to ensure a predetermined angle of inclination of the water supply tube with respect to an upper surface of the water tank).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Park in view of Cox water tank with Suzuki water tank, because the substitution of one known element for another would have yielded predictable results of keeping the water in the tank in order to supply moisture to the oven for the cooking purpose.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487  in view of Sumner 10822780 and in further view of Mizutani 3861424 and in further view of Cox 9211847 and in further view of Suzuki US 8875547

Park teaches:
Regarding Claim 16, A steam oven (abstract; col.1, line 21-22) comprising a liquid port (Fig.2, 24), a liquid tank (Fig.2, 50) and a coupling element that couples said liquid port with said tank in order to provide fluid communication therebetween; said coupling element comprising a first leg (see figure below where the examiner labeled originally not labeled First leg), a second leg (see figure below where the examiner labeled originally not labeled second leg) and a curved section (see figure below where the examiner labeled originally not labeled curve portion) therebetween.




    PNG
    media_image4.png
    772
    665
    media_image4.png
    Greyscale

 Sumner teaches:
Regarding claim 16, said first leg comprising a first coupling portion (fig.4, 3; rigid conduit inlet) that connects the coupling element to the liquid port and said second leg comprising a second coupling portion (fig 4, 10; rigid connection member at the end of pipe) that connects the coupling element to the liquid tank.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park by using both rigid connection member as taught by Sumner in order to providing seal connection, thereby avoid water leakage cause by deflection force or reciprocating movement.

 Mizutani teaches:
Regarding claim 16, said second leg (see Park) being an elastically flexible section (abstract; elastic flexible hose) of said tube adapted to deflect (abstract; bend) on application of a deflecting force on installation of the coupling element into said steam oven in order to aid the installation thereof, and then to return to a resting, straight configuration after said deflecting force is removed following said installation (in combination of park in view of Sumner in further view of Mizutani teaches second elastic flexible leg in a straight and rest position without external force, it can be deflected by withdraw slider and return back after insert slider; therefore, it would be obvious for elastic flexible tube/hose return to resting and straight configuration after removed force).

It would been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Park in view of Sumner by using flexible hose/tube as taught by Mizutani elastic flexible hose/tube in order to improving hose/tube elastically and flexibility as stretch, contracted and bendable, and return back after remove external force,  thereby simplified and benefit complex operation during assembling process; note: Park discloses water supply tube on the upper surface of oven, the water supply flexible tube is frequently moved along with the slider while the slider is withdrawn in a forward direction of the main body or inserted in an inward direction of the main body. Therefore, second leg including elastic and flexible section will avoid damage the tube/pipe cause by over pulling during withdrawn the slider for inlet water, and it also help for installation water supply tube that connect to port or water tank. 

Cox teaches:
Regarding claim 16, a first rib (fig.1,18) extending in a flow direction along a length of said first leg and adapted to stiffen said first leg in a straight configuration; said rib having a variable height (fig.1,18) such that said first leg slopes downward in the flow direction from said port toward said tank to ensure a smooth liquid flow in said flow direction and to minimize liquid stagnation in said tube during use (see Park, first leg (examiner annotate in figure 2 above); in combination of Park in view of Sumner in further view of Mizutani and in further view of Cox teaches the rib along a length of first leg (straight and slope downward portion), and providing support and keeping the pipe straight that ensure a smooth water flow in flow direct and avoid stagnation). 

It would been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Park in view of Sumner in further view Mizutani by using inclined rib as taught by Cox in order to providing support and retain the pipe straight, thereby providing a reinforcement that avoiding pipe kink and deformation to ensure water flow smoothly along the flow direction. 

Suzuki teaches:
Regarding claim 16, said first leg resting on an upper surface of said liquid tank via said rib;
resting on said upper surface of said tank (fig.3, 4; water tank; for first leg and rib, see Park in view of Sumner in further view of Mizutani and in further view of Cox; in combination of Park in view of Sumner in further view of Mizutani and in further view of Cox and in further view of Suzuki teaches first leg resting on the upper surface of water tank via inclined rib). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Park in view of Sumner in further view Mizutani and in further view of Cox water tank with Suzuki water tank, because the substitution of one known element for another would have yielded predictable results of keeping the water in the tank in order to supply moisture to the oven for the cooking purpose.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 9801487  in view of Sumner 10822780 and in further view of Mizutani 3861424 and in further view of Cox 9211847 and in further view of Suzuki US 8875547 and in further view of Putnam US 4860791.

However, Park in view of Sumner in further view of Mizutani and in further view of Cox and in further view of Suzuki is silent on collar.
	
Putnam teaches:
17. (Previously presented) The steam oven according to claim 16, said coupling element further comprising a collar extending radially from said first leg adjacent to said first coupling portion thereof, said first leg passing through an opening in a wall or panel of the steam oven (see Park, figure 2 below where the examiner labeled originally not labeled mounting portion; note: mounting portion includes a extend slide holder); said collar having a larger diameter than said opening such that said collar acts as a stop abutting against a portion of said wall or panel surrounding said opening upon insertion of said first leg through said opening during said installation in order to fix a position of said first leg in said steam oven (fig.1, 26; a strain relief clamp as collar, in combination of all references teach strain relief clamp extending radially from said first leg adjacent to connection thereof, the first leg of tube passing through the mounting portion(examiner annotated in figure 2) and slider holder (examiner annotated in figure 2) of steam oven, the strain relief clamp having large diameter than the opening of mounting portion or slider holder such that strain relief clamp acts as stop abutting against a portion of mounting portion or slider holder surrounding the opening upon insertion of the first leg through the opening during said reciprocating movement or first time installation assembly in order to prevent over pulling that fix a position of the first leg in the steam oven).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to modify the invention of Park in view of Sumner in further view Mizutani and in further view of Cox and in further view of Suzuki with strain relief clamp as taught by Putnam in order to securely clamped at its exit through the cabinet panel thereby providing strain relief for the interconnection between the drain hose and the pump(abstract).  The strain relief clamp can be located a predetermined position of first leg that adjacent to connection portion for limiting over pulling when slider is withdrawn for inlet water, it can be made a specific size that large than the opening of slider holder or the mounting portion.  Therefore, the strain relief clamp provide strain relief between pipe/hose/tube and water tank and prevent over pulling. 

Park further teaches: 
Regarding claim 18, Park teaches the invention substantially as claimed for the steam over according to claim 17 further comprising said first leg being longer than said second leg (see Park figure above where the examiner labeled originally not labeled first leg and second leg).

Sumner further teaches:
Regarding claim 19, Park in view of Sumner teaches the invention substantially as claimed for the steam over according to claim 17 further comprising said flexible section of said tube comprising stiffening means that provide one or more portions thereof with increased rigidity relative to a remainder of said flexible section, thereby defining a specific deformation pattern of said flexible section when deforming the coupling element on installation thereof (see Sumner, Col.5, 6-14; reinforcing structure as annular rings; note: annular ring for portion of water supply tube need to increase rigidity that may not require to deformation which is defining a specific deformation pattern (i.e., curved portion as specific deformation pattern)  when the water supply tube deformed on an installation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Park by using annular ring as taught by Sumner in order to providing a reinforcing structure as rib to the portions for legs of water supply tube to increase rigidity portion of water supply tube may not require to deflection, thereby the flexible tube only bent at curved portion as specific deformation pattern. The water supply flexible tube is frequently moved along with the slider while the slider is withdrawn in a forward direction of the main body or inserted in an inward direction of the main body, the tube will be fossilized or damaged by reciprocating motion, thereby annual ring provides a reinforcement structure to portion of water supply legs may not require to deflection to helping tube to avoid undesired deformation and increasing the rigidity for portion of tube to having longer usage life. Examiner note: reciprocating movement can be considered as equivalent to installation since pipe need to move forward or backward. 


Response to Argument

Applicant’s arguments, see page.6-11, filed 3/24/2022, with respect to the rejection(s) of claim(s) 1,7,13,16-19 under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

In response to applicant's argument that claim 6 regarding inclined rib is disclosed by Cox in Applicant Arguments/Remarks Made in an Amendment, page.8, line 10-14, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

                                                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761